Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

Dated as of November 8, 2005

 

This Revolving Credit Agreement (this “Agreement”) is by and between CENTENNIAL
BANK HOLDINGS, INC., a corporation formed under the laws of the State of
Delaware (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”), with a banking office at 777 East Wisconsin Avenue,
Milwaukee, Wisconsin 53202.

 

SECTION 1. LOANS

 

SECTION 1.1. [RESERVED].

 

SECTION 1.2. REVOLVING CREDIT LOANS. Subject to the terms and conditions of this
Agreement, Lender agrees to make loans to Borrower, from time to time from the
date of this Agreement through November 7, 2006 (the “Maturity Date”), at such
times and in such amounts, not to exceed SEVENTY MILLION AND NO/100 UNITED
STATES DOLLARS ($70,000,000.00) (the “Commitment”) at any one time outstanding,
as Borrower may request (the “Loan(s)”). During such period Borrower may borrow,
repay and reborrow hereunder. Each borrowing shall (i) in the case of Loans that
bear interest at the Prime Based Rate or the Federal Funds Rate, be in the
amount of at least $100,000 or the remaining unused amount of the Commitment and
(ii) in the case of Loans that bear interest at LIBOR, shall be in the amount of
at least $1,000,000 or the remaining unused amount of the Commitment.

 

SECTION 1.3. REVOLVING CREDIT NOTE. The Loans shall be evidenced by a promissory
note (the “Note”), substantially in the form of Exhibit A, with appropriate
insertions, dated the date hereof, payable to the order of Lender and in the
original principal amount of the Commitment. Lender may at any time and from
time to time at Lender’s sole option attach a schedule (grid) to the Note and
endorse thereon notations with respect to each Loan specifying the date and
principal amount thereof, the Interest Period (as defined below) (if
applicable), the applicable interest rate and rate option, and the date and
amount of each payment of principal and interest made by Borrower with respect
to each such Loan. Lender’s endorsements as well as its records relating to the
Loans shall be rebuttably presumptive evidence of the outstanding principal and
interest on the Loans, and, in the event of inconsistency, shall prevail over
any records of Borrower and any written confirmations of the Loans given by
Borrower. The principal of the Note shall be payable on or before the Maturity
Date.

 

SECTION 1.4. EXTENSION OF MATURITY DATE. Borrower may request an extension of
the Maturity Date by submitting a request for an extension to Lender (an
“Extension Request”) no more than sixty (60) days prior to the current Maturity
Date. The Extension Request must specify the new Maturity Date requested by
Borrower and the date (which must be at least thirty (30) days after the
Extension Request is delivered to Lender) as of which Lender must respond to the
Extension Request (the “Extension Date”). The new Maturity Date shall be no more
than 364 days after the Maturity Date in effect at the time the Extension
Request is received, including such Maturity Date as one of the days in the
calculation of the days elapsed. If Lender fails to respond to an Extension
Request by the Extension Date, Lender shall be deemed to have denied the
Extension Request. If Lender, in its sole discretion, decides to



--------------------------------------------------------------------------------

approve the Extension Request, Lender shall deliver its written consent to
Borrower and the Maturity Date specified in the Extension Request shall become
effective at the expiration of the existing Maturity Date.

 

SECTION 2. INTEREST AND FEES

 

SECTION 2.1. INTEREST RATE. Borrower agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding hereunder at the
following rates per year:

 

(a) Before maturity of any Loan, whether by acceleration or otherwise, at the
option of Borrower, subject to the terms hereof at a rate equal to:

 

(i) The “Prime-Based Rate,” which shall mean the Prime Rate (as hereinafter
defined) minus seventy-five hundredths of one percent (-0.75%) per annum;

 

(ii) “LIBOR,” which shall mean the sum of (A) the 1, 2 or 3 month LIBOR rate
(which Interest Period Borrower shall select subject to the terms stated herein)
quoted by Lender from Telerate Page 3750 or any successor thereto (which shall
be the LIBOR rate in effect two New York Banking Days prior to the commencement
of the advance), adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, plus (B) one and one-half
percent (+1.50%) per annum; or

 

(iii) “Federal Funds Rate,” which shall mean the sum of (A) the weighted average
of the rates on overnight Federal funds transactions, with members of the
Federal Reserve System only, arranged by Federal funds brokers, plus (B) one and
one-half percent (1.50%) per annum. The Federal Funds Rate shall be determined
by Lender on the basis of reports by Federal funds brokers to, and published
daily by, the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities. If such publication is unavailable or
the Federal Funds Rate is not set forth therein, the Federal Funds Rate shall be
determined on the basis of any other source reasonably selected by Lender. The
Federal Funds Rate applicable each day shall be the Federal Funds Rate reported
as applicable to Federal funds transactions on that date. In the case of
Saturday, Sunday or a legal holiday, the Federal Funds Rate shall be the rate
applicable to Federal funds transactions on the immediately preceding day for
which the Federal Funds Rate is reported.

 

(b) After the maturity of any Loan, whether by acceleration or otherwise, such
Loan shall bear interest until paid at a rate equal to two percent (2%) in
addition to the rate in effect immediately prior to maturity (but not less than
the Prime-Based Rate in effect at maturity).

 

SECTION 2.2. RATE SELECTION. Borrower shall select and change its selection of
the interest rate as among LIBOR, the Federal Funds Rate and the Prime-Based
Rate, as applicable, to apply to (a) at least $1,000,000 and in integral
multiples of $1,000,000 thereafter of any Loan or portion thereof which bears
interest at LIBOR, and (b) at least $100,000 and in integral multiples of
$100,000 thereafter of any Loan or portion thereof which

 

2



--------------------------------------------------------------------------------

bears interest at the Federal Funds Rate or the Prime-Based Rate, in all cases
subject to the requirements herein stated:

 

(a) At the time any Loan is made;

 

(b) At the expiration of a particular LIBOR Interest Period selected for the
outstanding principal balance of any Loan or portion of any Loan currently
bearing interest at LIBOR; and

 

(c) At any time for the outstanding principal balance of any Loan or portion
thereof currently bearing interest at the Prime-Based Rate or the Federal Funds
Rate.

 

SECTION 2.3. RATE CHANGES AND NOTIFICATIONS.

 

(a) LIBOR. If Borrower wishes to borrow funds at LIBOR or Borrower wishes to
change the rate of interest on any Loan or portion thereof, within the limits
described above, from any other rate to LIBOR, it shall, at or before 12:00
noon, New York time, not less than two New York Banking Days prior to the New
York Banking Day on which such rate is to take effect, give Lender written
notice thereof, which shall be irrevocable. Such notice shall specify the Loan
or portion thereof to which LIBOR is to apply, and, in addition, the desired
LIBOR Interest Period of 1, 2 or 3 months (but not to exceed the Maturity Date).
Notwithstanding that any LIBOR Interest Period selected by Borrower may extend
beyond the Maturity Date, Borrower acknowledges and agrees that all amounts
owing by Borrower to Lender under this Agreement in respect of principal,
accrued interest, fees and expenses, including any amounts owing under
Section 2.5(c), shall be due and payable on the Maturity Date.

 

(b) Federal Funds Rate or Prime-Based Rate. If Borrower wishes to borrow funds
at the Federal Funds Rate or the Prime-Based Rate or to change the rate of
interest on any Loan or any portion thereof, to such rate, it shall, at or
before l2:00 noon, New York time, on the date such borrowing or change is to
take effect, which shall be a New York Banking Day, give Lender written notice
thereof, which shall be irrevocable. Such notice shall specify the advance and
the desired interest rate option.

 

(c) Failure to Notify. If Borrower does not notify Lender at the expiration of a
selected Interest Period with respect to any principal outstanding at LIBOR,
then in the absence of such notice Borrower shall be deemed to have elected to
have such principal accrue interest after the respective LIBOR Interest Period
at the Federal Funds Rate. If Borrower does not notify Lender as to its
selection of the interest rate option with respect to any new Loan, then in the
absence of such notice Borrower shall be deemed to have elected to have such
initial advance accrue interest at the Federal Funds Rate.

 

SECTION 2.4. INTEREST PAYMENT DATES. Accrued interest shall be paid in respect
of each portion of principal to which the Federal Funds Rate or Prime-Based Rate
applies on the last day of each month in each year, beginning with the first of
such dates to occur after the date of the first Loan or portion thereof, at
maturity, and upon payment in full, and to each portion of principal to which
any other interest rate option applies, the end of each respective Interest
Period, every three months, at maturity, and upon payment in full, whichever is
earlier or more frequent. After maturity, interest shall be payable upon demand.

 

3



--------------------------------------------------------------------------------

SECTION 2.5. ADDITIONAL PROVISIONS WITH RESPECT TO FEDERAL FUNDS RATE AND LIBOR
LOANS.

 

The selection by Borrower of the Federal Funds Rate or LIBOR and the maintenance
of the Loans or portions thereof at such rate shall be subject to the following
additional terms and conditions:

 

(a) Availability of Deposits at a Determinable Rate. If, after Borrower has
elected to borrow or maintain any Loan or portion thereof at the Federal Funds
Rate or LIBOR, Lender notifies Borrower that:

 

(i) United States dollar deposits in the amount and for the maturity requested
are not available to Lender (in the case of LIBOR, in the London interbank
market); or

 

(ii) Reasonable means do not exist for Lender to determine the Federal Funds
Rate or LIBOR for the amount and maturity requested; all as determined by Lender
in its sole discretion, then the principal subject to the Federal Funds Rate or
LIBOR shall accrue or shall continue to accrue interest at the Prime-Based Rate.

 

(b) Prohibition of Making, Maintaining, or Repayment of Principal at the Federal
Funds Rate or LIBOR. If any treaty, statute, regulation, interpretation thereof,
or any directive, guideline, or otherwise by a central bank or fiscal authority
(whether or not having the force of law) shall either prohibit or extend the
time at which any principal subject to the Federal Funds Rate or LIBOR may be
purchased, maintained, or repaid, then on and as of the date the prohibition
becomes effective, the principal subject to that prohibition shall continue at
the Prime-Based Rate.

 

(c) Payments of Principal and Interest to be Inclusive of Any Taxes or Costs.
All payments of principal and interest shall include any taxes and costs
incurred by Lender resulting from having principal outstanding hereunder at the
Federal Funds Rate or LIBOR. Without limiting the generality of the preceding
obligation, illustrations of such taxes and costs are:

 

(i) Taxes (or the withholding of amounts for taxes) of any nature whatsoever
including income, excise, and interest equalization taxes (other than income
taxes imposed by the United States or any state or locality thereof on the
income of Lender), as well as all levies, imposts, duties, or fees whether now
in existence or resulting from a change in, or promulgation of, any treaty,
statute, regulation, interpretation thereof, or any directive, guideline, or
otherwise, by a central bank or fiscal authority (whether or not having the
force of law) or a change in the basis of, or time of payment of, such taxes and
other amounts resulting therefrom;

 

(ii) Any reserve or special deposit requirements against assets or liabilities
of, or deposits with or for the account of, Lender with respect to principal
outstanding at LIBOR including those imposed under Regulation D of the Federal
Reserve Board or resulting from a change in, or the promulgation of, such
requirements by

 

4



--------------------------------------------------------------------------------

treaty, statute, regulation, interpretation thereof, or any directive,
guideline, or otherwise by a central bank or fiscal authority (whether or not
having the force of law);

 

(iii) Any other costs resulting from compliance with treaties, statutes,
regulations, interpretations, or any directives or guidelines, or otherwise by a
central bank or fiscal authority (whether or not having the force of law),
including capital adequacy regulations;

 

(iv) Any loss (including loss of anticipated profits) or expense incurred by
reason of the liquidation or re-employment of deposits acquired by Lender:

 

(A) To make Loans or a portion thereof or maintain principal outstanding at the
LIBOR or the Federal Funds Rate;

 

(B) As the result of a voluntary prepayment at a date other than the Interim
Maturity Date selected for principal outstanding at LIBOR;

 

(C) As the result of a mandatory repayment at a date other than that Interim
Maturity Date selected for principal outstanding at LIBOR as the result of the
occurrence of an Event of Default and the acceleration of any portion of the
indebtedness hereunder; or

 

(D) As the result of a prohibition on making, maintaining, or repaying principal
outstanding at the Federal Funds Rate or LIBOR.

 

If Lender incurs any such taxes or costs, Borrower, upon demand in writing
specifying such taxes and costs, shall promptly pay them; save for manifest
error Lender’s specification shall be presumptively deemed correct.

 

SECTION 2.6. BASIS OF COMPUTATION. Interest shall be computed for the actual
number of days elapsed on the basis of a year consisting of 360 days, including
the date a Loan is made and excluding the date a Loan or any portion thereof is
paid or prepaid.

 

SECTION 2.7. COMMITMENT FEE, REDUCTION OF COMMITMENT. Borrower agrees to pay
Lender a commitment fee (the “Commitment Fee”) in arrears of twenty-five
hundredths of one percent (0.25%) per year on the average daily unused amount of
the Commitment. The Commitment Fee shall commence to accrue on the date of this
Agreement and shall be paid on the last day of each calendar quarter in each
year, beginning with the first of such dates to occur after the date of this
Agreement, at maturity and upon payment in full. At any time or from time to
time, upon at least ten days’ prior written notice, which shall be irrevocable,
Borrower may reduce the Commitment in the amount of at least $1,000,000 or in
full; provided that Borrower may not reduce the Commitment below an amount equal
to the aggregate outstanding principal amount of all Loans. Upon any such
reduction of any part of the unused Commitment, any accrued and unpaid
Commitment Fee on the part reduced shall be paid in full as of the date of such
reduction.

 

5



--------------------------------------------------------------------------------

SECTION 3. PAYMENTS AND PREPAYMENTS

 

SECTION 3.1. PREPAYMENTS. Borrower may prepay without penalty or premium any
principal bearing interest at the Prime-Based Rate or the Federal Funds Rate. If
a LIBOR Loan is prepaid prior to the end of the Interest Period for such loan,
whether voluntarily or because prepayment is required due to the Note maturing
or due to acceleration of the Note upon default or otherwise, Borrower agrees to
pay all of Lender’s costs, expenses and Interest Differential (as determined by
Lender) incurred as a result of such prepayment. The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss incurred by Lender resulting from prepayment, calculated as the difference
between the amount of interest Lender would have earned (from like investments
in the Money Markets as of the first day of the LIBOR Loan) had prepayment not
occurred and the interest Lender will actually earn (from like investments in
the Money Markets as of the date of prepayment) as a result of the redeployment
of funds from the prepayment. Because of the short-term nature of each such
loan, Borrower agrees that the Interest Differential shall not be discounted to
its present value. Any partial repayment or prepayment of Loans which bear
interest at LIBOR shall be in a minimum amount of $1,000,000 (or if less, the
outstanding principal balance of the Loans) and any partial repayment or
prepayment of Loans which bear interest at the Federal Funds Rate or the
Prime-Based Rate shall be in a minimum amount of $100,000 (or if less, the
outstanding principal balance of the Loans).

 

SECTION 3.2. FUNDS. All payments of principal, interest and the Commitment Fee
shall be made in immediately available funds to Lender at its banking office
indicated above or as otherwise directed by Lender.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make each of the Loans, Borrower represents and warrants to
Lender that:

 

SECTION 4.1. ORGANIZATION. Borrower is existing and in good standing as a duly
qualified and organized bank holding company. Borrower and each Subsidiary (as
hereinafter defined) are existing and in good standing under the laws of their
jurisdiction of formation, and are duly qualified, in good standing and
authorized to do business in each jurisdiction where failure to do so might have
a material adverse impact on the consolidated assets, condition or prospects of
Borrower. Borrower and each Subsidiary have the power and authority to own their
properties and to carry on their businesses as now being conducted.

 

SECTION 4.2. AUTHORIZATION; NO CONFLICT. The execution, delivery and performance
of this Agreement, the Pledge Agreement, the Note and all related documents and
instruments: (a) are within Borrower’s powers; (b) have been authorized by all
necessary corporate action; (c) have received any and all necessary governmental
approvals; and (d) do not and will not contravene or conflict with any provision
of law or charter or by-laws of Borrower or any agreement affecting Borrower or
its property. This Agreement and the Pledge Agreement are, and the Note when
executed and delivered will be, legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

 

6



--------------------------------------------------------------------------------

SECTION 4.3. FINANCIAL STATEMENTS. Borrower has supplied to Lender copies of its
audited consolidated financial statements as of and for the twelve month period
ended December 31, 2004. Such statements have been furnished to Lender, have
been prepared in conformity with generally accepted accounting principles
applied on a basis consistent with that of the preceding fiscal year, except as
disclosed in such statements, and fairly present the financial condition of
Borrower and its Subsidiaries as at such dates and the results of their
operations for the respective periods then ended. Since the date of those
financial statements, no material, adverse change in the business, condition,
properties, assets, operations, or prospects of Borrower or its Subsidiaries has
occurred except as disclosed on Schedule 4.3. There is no known contingent
liability of Borrower or any Subsidiary which is known to be in an amount that
is more than $5,000,000 (excluding loan commitments, letters of credit, and
other contingent liabilities incurred in the ordinary course of the banking
business) in excess of insurance for which the insurer has confirmed coverage in
writing which is not reflected in such financial statements or disclosed on
Schedule 4.3.

 

SECTION 4.4. TAXES. Borrower and each Subsidiary have filed or caused to be
filed all federal, state and local tax returns which, to the knowledge of
Borrower or such Subsidiary, are required to be filed, and have paid or have
caused to be paid all taxes as shown on such returns or on any assessment
received by them, to the extent that such taxes have become due (except for
current taxes not delinquent and taxes being contested in good faith and by
appropriate proceedings for which adequate reserves have been provided on the
books of Borrower or the appropriate Subsidiary, and as to which no foreclosure,
sale or similar proceedings have been commenced).

 

SECTION 4.5. LIENS. None of the assets of Borrower or any Subsidiary are subject
to any mortgage, pledge, title retention lien, or other lien, encumbrance or
security interest except: (a) for current taxes not delinquent or taxes being
contested in good faith and by appropriate proceedings; (b) for liens arising in
the ordinary course of business for sums not due or sums being contested in good
faith and by appropriate proceedings, but not involving any deposits or loan or
portion thereof or borrowed money or the deferred purchase price of property or
services; (c) to the extent specifically shown in the financial statements
referred to in Section 4.3; (d) for liens in favor of Lender; and (e) liens and
security interests securing deposits of public funds, repurchase agreements,
Federal funds purchased, trust assets, advances from a Federal Home Loan Bank,
discount window borrowings from a Federal Reserve Bank and other similar liens
granted in the ordinary course of the banking business.

 

SECTION 4.6. ADVERSE CONTRACTS. Neither Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction, nor is it subject to any judgment, decree or order of any court or
governmental body, which may have a material and adverse effect on the business,
assets, liabilities, financial condition, operations or business prospects of
Borrower and its Subsidiaries taken as a whole or on the ability of Borrower to
perform its obligations under this Agreement, the Pledge Agreement and the Note.
Neither Borrower nor any Subsidiary has, nor with reasonable diligence should
have had, knowledge of or notice that it is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any such agreement, instrument, restriction, judgment, decree or
order.

 

7



--------------------------------------------------------------------------------

SECTION 4.7. REGULATION U. Borrower is not engaged principally in, nor is one of
Borrower’s important activities, the business of extending credit for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereinafter in effect.

 

SECTION 4.8. LITIGATION AND CONTINGENT LIABILITIES. No litigation (including
derivative actions), arbitration proceedings or governmental proceedings are
pending or, to Borrower’s knowledge, threatened against Borrower which would
(singly or in the aggregate), if adversely determined, have a material and
adverse effect on the consolidated assets, financial condition, continued
operations or business of Borrower and its Subsidiaries, except as and if set
forth (including estimates of the dollar amounts involved) in Schedule 4.8.

 

SECTION 4.9. FDIC INSURANCE. The deposits of each Subsidiary Bank of Borrower
are insured by the FDIC and no act has occurred which would adversely affect the
status of such Subsidiary Bank as an FDIC insured bank.

 

SECTION 4.10. INVESTIGATIONS. Neither Borrower nor any Subsidiary Bank is under
investigation by, or is operating under the restrictions imposed by or agreed to
in connection with, any regulatory authority, other than routine examinations by
regulatory authorities having jurisdiction over Borrower or such Subsidiary
Bank.

 

SECTION 4.11. SUBSIDIARIES. Attached hereto as Schedule 4.11 is a correct and
complete list of all Subsidiaries of Borrower.

 

SECTION 4.12. BANK HOLDING COMPANY. Borrower has complied in all material
respects with all federal, state and local laws pertaining to bank holding
companies, including without limitation the Bank Holding Company Act of 1956, as
amended, and to the best of its knowledge there are no conditions to its
engaging in the business of being a registered bank holding company.

 

SECTION 4.13. ERISA.

 

(a) Borrower and the ERISA Affiliates and the plan administrator of each Plan
(other than a Multiemployer Plan) have fulfilled in all material respects their
respective obligations under ERISA and the Code with respect to such Plan and
such Plan is currently in substantial compliance with the applicable provisions
of ERISA and the Code.

 

(b) With respect to each Plan, there has been no (i) “reportable event” within
the meaning of Section 4043 of ERISA and the regulations thereunder which is not
subject to the provision for waiver of the 30-day notice requirement to the
PBGC; (ii) failure by Borrower or any ERISA Affiliate to timely make or properly
accrue any contribution which is due to any Plan; (iii) action under
Section 4041(c) of ERISA to terminate any Pension Plan; (iv) action under
Section 4041(b) of ERISA to terminate any Pension Plan which could require
Borrower to incur a liability or obligations to make a material contribution to
such Pension Plan; (v) withdrawal from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan that could
subject the Borrower to material liability pursuant to Section 4063 or 4064 of
ERISA;

 

8



--------------------------------------------------------------------------------

(vi) institution by PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan (other than a Multiemployer Plan); (vii) the imposition on Borrower
or any ERISA Affiliate of liability pursuant to Sections 4062(e), 4069 or 4212
of ERISA; (viii) complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) by Borrower or any ERISA Affiliate from any
Pension Plan which is a Multiemployer Plan that is in reorganization or
insolvency pursuant to Sections 4241 or 4245 of ERISA, or that has terminated
under Sections 4041A or 4042 of ERISA; (ix) prohibited transaction described in
Section 406 of ERISA or 4975 of the Code which could subject Borrower to the
imposition of any material fines, penalties, taxes or related charges imposed by
either Section 4975 of the Code or Section 502(i) of ERISA; (x) material pending
claim (other than routine claims for benefits) against any Plan (other than a
Multiemployer Plan) which could reasonably be expected to result in material
liability; (xi) receipt from the Internal Revenue Service of notice of the
failure of any Plan (other than a Multiemployer Plan) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any Plan
(other than a Multiemployer Plan) to fail to qualify for exemption from taxation
under Section 501(a) of the Code, if applicable; or (xii) imposition of a lien
pursuant to Section 401(a)(29) or 412(n) of the Code or Section 302(f) of ERISA.

 

SECTION 4.14. ENVIRONMENTAL LAWS.

 

(a) Borrower and each of its Subsidiaries have obtained all permits, licenses
and other authorizations which are required to be obtained by Borrower or such
Subsidiaries, as the case may be, under all Environmental Laws and are in
compliance in all material respects with any applicable Environmental Laws.

 

(b) Borrower has not received any notice, demand, request for information,
citation, summons, order or complaint, no penalty has been assessed and no
investigation or review is pending or, to Borrower’s knowledge, threatened by
any governmental agency or other Person, in each case, with respect to any
alleged or suspected failure by Borrower or any of its Subsidiaries to comply in
any material respect with any Environmental Laws.

 

(c) There are no material liens arising under or pursuant to any Environmental
Laws on any of the property owned or, to Borrower’s knowledge, leased by
Borrower or any of its Subsidiaries.

 

(d) There are no conditions existing currently or, to Borrower’s knowledge,
likely to exist during the term of this Agreement which would subject Borrower
or any of its Subsidiaries or any of their owned property or, to Borrower’s
knowledge, any of their leased property, to any material lien, damages,
penalties, injunctive relief or cleanup costs under any Environmental Laws or
which require or are reasonably likely to require cleanup, removal, remedial
action or other responses pursuant to Environmental Laws by Borrower and its
Subsidiaries.

 

SECTION 4.15. PLEDGED SHARES. The Pledged Shares (as hereinafter defined)
constitute 100% of the issued and outstanding capital stock of Guaranty Bank and
Trust

 

9



--------------------------------------------------------------------------------

Company, have been duly authorized and validly issued and are fully paid and
non-assessable. Borrower owns the Pledged Shares free and clear of all other
interests, liens or encumbrances of any nature whatsoever, other than liens in
favor of Lender.

 

SECTION 5. COVENANTS

 

Until all obligations of Borrower hereunder, under the Pledge Agreement, the
Note and all other related documents and instruments are paid and fulfilled in
full, Borrower agrees that it shall, and shall cause each Subsidiary to, comply
with the following covenants, unless Lender consents otherwise in writing:

 

SECTION 5.1. EXISTENCE, MERGERS, ETC. Borrower and each Subsidiary shall
preserve and maintain their respective corporate, partnership or joint venture
(as applicable) existence, rights, franchises, licenses and privileges, and will
not liquidate, dissolve, or merge, or consolidate with or into any other entity,
or sell, lease, transfer or otherwise dispose of all or a substantial part of
their assets other than in the ordinary course of business as now conducted,
except that:

 

(a) Any Subsidiary may merge or consolidate with or into Borrower or any one or
more wholly-owned Subsidiaries;

 

(b) Any Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to Borrower or one or more wholly-owned Subsidiaries;

 

(c) Collegiate Peaks Bank may (i) merge or consolidate with any other Person,
(ii) sell, lease, transfer or otherwise dispose of its assets to another Person
or (iii) liquidate or dissolve or Borrower may sell all of the capital stock of
Collegiate Peaks Bank in a transaction for cash;

 

(d) Any Insignificant Subsidiary may (i) merge or consolidate with any other
Person, (ii) sell, lease, transfer or otherwise dispose of its assets to another
Person or (iii) liquidate or dissolve (“Insignificant Subsidiary” means a
Subsidiary with (1) net income that is less than 2.5% of the consolidated net
income of Borrower and its Subsidiaries for the most recent fiscal quarter ended
for which a consolidated income statement of Borrower is available and
(2) tangible assets that are less than 2.5% of consolidated tangible assets of
Borrower and its Subsidiaries as of the end of the most recent fiscal quarter
ended for which a consolidated balance sheet of Borrower is available); and

 

(e) Any Subsidiary may merge or consolidate with any other Person provided that
(i) the surviving entity is a Subsidiary of Borrower (ii) before and after
giving effect to such merger or consolidation, no Event of Default or Unmatured
Event of Default exists or is continuing, (iii) following such merger or
consolidation, Borrower shall continue to own the same or greater percentage of
the stock or other ownership interests of such Subsidiary as it owned
immediately prior to such merger or consolidation, (iv) after giving effect to
such merger or consolidation, Borrower is in pro forma compliance with
Section 5.4 of this Agreement and (v) if any Subsidiary who is a party to such
merger or consolidation is a Subsidiary whose shares of capital stock constitute
Pledged Shares

 

10



--------------------------------------------------------------------------------

under the Pledge Agreement, then after giving effect to such merger or
consolidation, Lender shall continue to have a perfected first priority security
interest in such Pledged Shares; provided, however, this clause (e) shall not
apply to any Insignificant Subsidiary.

 

Borrower and each Subsidiary shall take all steps to become and remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a material adverse impact on the consolidated
assets, condition or prospects of Borrower.

 

SECTION 5.2. REPORTS, CERTIFICATES AND OTHER INFORMATION. Borrower shall furnish
(or cause to be furnished) to Lender:

 

(a) Interim Reports. Within forty-five (45) days after the end of each quarter
of each fiscal year of Borrower, a copy of an unaudited financial statement of
Borrower and its Subsidiaries prepared on a consolidated basis consistent with
the consolidated financial statements of Borrower and its Subsidiaries referred
to in Section 4.3 above and prepared in accordance with generally accepted
accounting principles, signed by an authorized officer of Borrower and
consisting of at least: (i) a balance sheet as at the close of such quarter; and
(ii) a statement of earnings and source and application of funds for such
quarter and for the period from the beginning of such fiscal year to the close
of such quarter.

 

(b) Annual Report. Within ninety (90) days after the end of each fiscal year of
Borrower, a copy of an annual report of Borrower and its Subsidiaries prepared
on a consolidated basis and in conformity with generally accepted accounting
principles applied on a basis consistent with the consolidated financial
statements of Borrower and its Subsidiaries referred to in Section 4.3 above,
duly certified by independent certified public accountants of recognized
standing and accompanied by an opinion without qualification. Such independent
certified public accountants shall be selected by the Audit Committee of the
Board of Directors of Borrower (which Audit Committee members shall, subject to
the exceptions and phase-in requirements set forth in NASDAQ rules and
regulations, consist solely of independent members of Borrower’s Board of
Directors) using their good faith business judgment.

 

(c) Certificates. Contemporaneously with the furnishing of a copy of each annual
report and of each quarterly statement provided for in this Section, a
certificate dated the date of such annual report or such quarterly statement and
signed by either the Chief Executive Officer, the President, the Chief Financial
Officer or the Treasurer of Borrower, to the effect that no Event of Default or
Unmatured Event of Default has occurred and is continuing, or, if there is any
such event, describing it and the steps, if any, being taken to cure it, and
containing (except in the case of the certificate dated the date of the annual
report) a computation of, and showing compliance with, any financial ratio or
restriction contained in this Agreement.

 

(d) Reports to SEC. Notification of each filing and report made by Borrower or
any Subsidiary with or to any securities exchange or the Securities and Exchange
Commission which are made publicly available. Such notification shall be
forwarded electronically to Lender via e-mail at such addresses as Lender shall
provide to Borrower and shall indicate where copies of such filings and reports
can be obtained electronically

 

11



--------------------------------------------------------------------------------

(for avoidance of doubt, Borrower will notify Lender of any such filings and
reports if electronic means of notification is inoperable). If copies of such
documents are not available electronically, notification of the filing of such
documents shall still be made, and Borrower shall provide a paper copy of such
documents to Lender promptly upon Lender’s request.

 

(e) Notice of Default, Litigation and ERISA Matters. Immediately upon learning
of the occurrence of any of the following, written notice describing the same
and the steps being taken by Borrower or any Subsidiary affected in respect
thereof: (i) the occurrence of an Event of Default or an Unmatured Event of
Default; (ii) the institution of, or any adverse determination in, any
litigation, arbitration or governmental proceeding which is material to Borrower
and its Subsidiaries on a consolidated basis; (iii) the occurrence of any event
referred to in Section 4.13(b); or (iv) the issuance of any cease and desist
order, memorandum of understanding, cancellation of insurance, or proposed
disciplinary action from the FDIC or other regulatory entity.

 

(f) [Reserved].

 

(g) Other Information. From time to time such other information, financial or
otherwise, concerning Borrower or any Subsidiary as Lender may reasonably
request.

 

SECTION 5.3. INSPECTION. At Borrower’s expense if an Event of Default or
Unmatured Event of Default has occurred or is continuing, Borrower and each
Subsidiary shall permit Lender and its agents at any time during normal business
hours, and upon at least one business day’s prior notice, to inspect their
properties and to inspect and make copies of their books and records. If no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing, Lender may conduct such inspections at any time during normal
business hours and upon reasonable notice to Borrower, and such inspection and
copies shall be at Lender’s expense.

 

SECTION 5.4. FINANCIAL REQUIREMENTS.

 

(a) Leverage Ratio. Borrower and each Subsidiary Bank shall maintain at all
times a ratio of Tier 1 Capital to average quarterly assets less all
non-qualified intangible assets of at least five percent (5%), all calculated on
a consolidated basis.

 

(b) Tier 1 Capital Ratio. Borrower and each Subsidiary Bank shall maintain at
all times a ratio of Tier 1 Capital to risk-weighted assets of not less than six
percent (6%), all calculated on a consolidated basis.

 

(c) Risk-Based Capital Ratio. Borrower and each Subsidiary Bank shall maintain
at all times a ratio of Total Capital to risk-weighted assets of not less than
ten percent (10%), all calculated on a consolidated basis.

 

(d) Nonperforming Assets. All assets of all Subsidiary Banks and other
Subsidiaries classified as “non-performing” (which shall include all loans in
non-accrual status, more than ninety (90) days past due in principal or
interest, restructured or renegotiated, or listed as “other restructured” or
“other real estate owned”) on the FDIC or other

 

12



--------------------------------------------------------------------------------

regulatory agency call report shall not exceed at any time three percent
(3.0%) of the total loans of Borrower and its Subsidiaries on a consolidated
basis.

 

(e) Loan Loss Reserves. Each Subsidiary Bank shall maintain at all times on a
consolidated basis loan loss reserves which are greater than the sum of
non-performing loans.

 

(f) Return on Average Assets. Borrower’s consolidated net income shall be at
least eighty-five hundredths of one percent (0.85%) of its average assets,
calculated on an annualized basis as at the last day of each fiscal quarter of
Borrower; provided, however, that for purposes of determining return on average
assets, customary and reasonable, non-recurring expenses and charges incurred by
Borrower in connection with a permitted acquisition or public offering under
Sections 5.1 and 5.6 hereof shall be excluded.

 

SECTION 5.5. TAXES AND GUARANTIES. Borrower and each Subsidiary shall:

 

(a) Taxes. Pay and discharge all taxes, assessments and governmental charges or
levies imposed upon them, upon their income or profits or upon any properties
belonging to them, prior to the date on which penalties attach thereto, and all
lawful claims for labor, materials and supplies when due, except that no such
tax, assessment, charge, levy or claim need be paid which is being contested in
good faith by appropriate proceedings as to which adequate reserves shall have
been established, and no foreclosure, sale or similar proceedings have
commenced.

 

(b) Guaranties. Not assume, guarantee, endorse or otherwise become or be
responsible in any manner (whether by agreement to purchase any obligations,
stock, assets, goods or services, or to supply or loan any funds, assets, goods
or services, or otherwise) with respect to the obligation of any other Person,
except: (i) by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business, issuance of letters of credit or
similar instruments or documents in the ordinary course of business; and (ii) in
the case of Borrower, Trust Guarantees.

 

SECTION 5.6. INVESTMENTS AND LOANS. Neither Borrower nor any Subsidiary shall
make any loan, advance, extension of credit or capital contribution to, or
purchase or otherwise acquire for consideration, evidences of indebtedness,
capital stock or other securities of any Person, except that Borrower and any
Subsidiary may:

 

(a) purchase or otherwise acquire and own short-term money market items;

 

(b) invest, by way of purchase of securities or capital contributions, in the
Subsidiary Banks or any other bank or banks, and upon Borrower’s purchase or
other acquisition of twenty-five percent (25%) or more of the stock of any bank,
such bank shall thereupon become a “Subsidiary Bank” for all purposes under this
Agreement;

 

(c) invest, by way of loan, advance, extension of credit (whether in the form of
lease, conditional sales agreement, or otherwise), purchase of securities,
capital contributions, or otherwise, in Subsidiaries other than banks or
Subsidiary Banks;

 

13



--------------------------------------------------------------------------------

(d) invest, by way of purchase of securities or capital contributions, in other
Persons so long as before and after giving effect thereto no Event of Default or
Unmatured Event of Default shall have occurred and be continuing and the
investment is in compliance with Regulation Y of the Federal Reserve Board; and

 

(e) in the case of any Trust Issuer, purchase any Trust Indebtedness and, in the
case of Borrower, purchase any common securities of any Trust Issuer and issue
any Trust Guarantees.

 

Nothing in this Section 5.6 shall prohibit a Subsidiary Bank from making
investments, loans, advances, or other extensions of credit in the ordinary
course of the banking business upon such terms as may at the time be customary
in the banking business.

 

SECTION 5.7. CAPITAL STRUCTURE AND DIVIDENDS. Except as provided in Section 5.1,
Borrower shall continue to own, directly or indirectly, the same (or greater)
percentage of the stock and partnership, joint venture, or other equity interest
in each Subsidiary that it held on the date of this Agreement, and no Subsidiary
shall issue any additional stock or partnership, joint venture or other equity
interests, options or warrants in respect thereof, or securities convertible
into such securities or interests, other than to Borrower.

 

SECTION 5.8. MAINTENANCE OF PROPERTIES. Borrower and each Subsidiary shall
maintain, or cause to be maintained, in good repair, working order and
condition, all their properties (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, and improvements thereto, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times (for avoidance of doubt, this Section 5.8 does not limit
or restrict Borrower or any Subsidiary from opening, closing or moving any of
their branch offices or other office properties).

 

SECTION 5.9. INSURANCE. Borrower and each Subsidiary shall maintain insurance in
responsible companies in such amounts and against such risks as is required by
law and such other insurance, in such amount and against such hazards and
liabilities, as is customarily maintained by bank holding companies and banks
similarly situated. Each Subsidiary Bank shall have deposits insured by the
FDIC.

 

SECTION 5.10. USE OF PROCEEDS.

 

(a) General. The proceeds of the Loans shall be used for general corporate
purposes. Neither Borrower nor any Subsidiary shall use or permit any proceeds
of the Loans to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulations U or X of the Board of Governors of the
Federal Reserve System, as amended from time to time. If requested by Lender,
Borrower and each Subsidiary will furnish to Lender a statement in conformity
with the requirements of Federal Reserve Form U-1. No part of the proceeds of
the Loans will be used for any purpose which violates or is inconsistent with
the provisions of Regulation U or X of the Board of Governors.

 

14



--------------------------------------------------------------------------------

(b) Tender Offers and Going Private. Neither Borrower nor any Subsidiary shall
use (or permit to be used) any proceeds of the Loans to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, as amended, or any regulations or rulings thereunder.

 

SECTION 5.11. COLLATERAL. Borrower and Lender hereby agree that the Loans and
all other obligations owing from time to time from Borrower to Lender under this
Agreement and the Note shall be secured pursuant to that certain Pledge
Agreement, dated as of even date herewith, executed by Borrower in favor of
Lender (said Pledge Agreement, as amended, restated, modified or supplemented
from time to time, the “Pledge Agreement”), pursuant to which Borrower has
pledged to Lender all of the issued and outstanding shares of capital stock
owned by Borrower (herein collectively referred to as the “Pledged Shares”) of
Guaranty Bank and Trust Company.

 

SECTION 5.12. COMPLIANCE WITH LAW. Borrower and each Subsidiary shall comply in
all material respects with all applicable laws and regulations (whether federal,
state or local and whether statutory, administrative, judicial or otherwise) and
with every lawful governmental order or similar actions (whether administrative
or judicial), specifically including but not limited to all requirements of the
Bank Holding Company Act of 1956, as amended, and with the regulations of the
Board of Governors of the Federal Reserve System relating to bank holding
companies.

 

SECTION 6. CONDITIONS OF LENDING

 

SECTION 6.1. DOCUMENTATION; NO DEFAULT. The obligation of Lender to make any
Loan is subject to the following conditions precedent:

 

(a) Initial Documentation. Lender shall have received all of the following
concurrently with the execution and delivery hereof, each duly executed and
dated the date hereof or other date satisfactory to Lender, in form and
substance satisfactory to Lender and its counsel, at the expense of Borrower,
and in such number of signed counterparts as Lender may request (except for the
Note, of which only the original shall be signed):

 

(i) Note. The Note duly executed.

 

(ii) Pledge Agreement. A copy of the Pledge Agreement duly executed in favor of
Lender, together with copies of the Pledged Shares and stock powers, duly
executed, in blank.

 

(iii) Resolution; Certificate of Incumbency. A copy of a resolution of the Board
of Directors of Borrower authorizing the execution, delivery and performance of
this Agreement, the Note, the Pledge Agreement and other documents provided for
in this Agreement, certified by the secretary or assistant secretary of
Borrower, together with a certificate of such officer of Borrower, certifying
the names of the officer(s) of Borrower authorized to sign this Agreement, the
Pledge Agreement, the Note and any other documents provided for in this
Agreement, together with a sample of the true signature of each such

 

15



--------------------------------------------------------------------------------

Person (Lender may conclusively rely on such certificate until formally advised
by a like certificate of any changes therein).

 

(iv) Governing Documents. A copy of the articles of incorporation and by-laws of
Borrower, certified by the secretary or assistant secretary of Borrower.

 

(v) Certificate of No Default. A certificate signed by an appropriate officer of
Borrower to the effect that: (A) no Event of Default or Unmatured Event of
Default has occurred and is continuing or will result from the making of the
first Loan; and (B) the representations and warranties of Borrower contained
herein are true and correct as at the date of the first Loan as though made on
that date.

 

(vi) Opinion of Counsel to Borrower. An opinion of counsel to Borrower
substantially in the form of Exhibit B attached hereto.

 

(vii) Good Standing Certificates. Good standing certificates from Borrower’s
Federal Reserve Bank, from the Secretary of State of Delaware and the Secretary
of State of Colorado.

 

(viii) Miscellaneous. Such other documents and certificates as Lender may
reasonably request.

 

(ix) Closing Fee. A closing fee in the amount of $50,000.

 

(b) Representations and Warranties True. At the date of each Loan, Borrower’s
representations and warranties set forth herein shall be true and correct as of
such date as though made on such date.

 

(c) No Default. At the time of each Loan, and immediately after giving effect to
such Loan, no Event of Default or Unmatured Event of Default shall have occurred
and be continuing at the time of such Loan, or would result from the making of
such Loan.

 

SECTION 6.2. AUTOMATIC UPDATE OF REPRESENTATIONS AND WARRANTIES AND NO-DEFAULT
CERTIFICATE; CERTIFICATE AT LENDER’S OPTION. The request by Borrower for any
Loan shall be deemed a representation and warranty by Borrower that the
statements in subsections (b) and (c) of Section 6.l are true and correct on and
as at the date of each succeeding Loan, as the case may be. Upon receipt of each
Loan request Lender in its sole discretion shall have the right to request that
Borrower provide to Lender, prior to Lender’s funding of the Loan, a certificate
executed by Borrower’s Chief Executive Officer, President, Treasurer, or Chief
Financial Officer to such effect.

 

SECTION 7. DEFAULT

 

SECTION 7.1. EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default”:

 

(a) failure to pay, when and as due, any principal, interest or other amounts
payable hereunder or under the Note; provided that, in the case of interest
only, such failure shall continue for three (3) days after its due date;

 

16



--------------------------------------------------------------------------------

(b) any default, event of default, or similar event shall occur or continue
under any other instrument, document, note or agreement delivered to Lender in
connection with this Agreement, including without limitation, the Pledge
Agreement, and any applicable cure period provided therein shall have expired;
or any such instrument, document, note or agreement shall not be, or shall cease
to be, enforceable in accordance with its terms;

 

(c) there shall occur any default or event of default, or any event or condition
that might become such with notice or the passage of time or both, or any
similar event, or any event that requires the prepayment of borrowed money or
the acceleration of the maturity thereof, under the terms of any evidence of
indebtedness or other agreement issued or assumed or entered into by Borrower or
any Subsidiary for obligations in an aggregate amount in excess of Two Million
and No/100 United States Dollars ($2,000,000), or under the terms of any
indenture, agreement, or instrument under which any such evidence of
indebtedness or other agreement is issued, assumed, secured, or guaranteed, and
such event shall continue beyond any applicable period of grace provided
therein;

 

(d) any representation, warranty, schedule, certificate, financial statement,
report, notice, or other writing furnished by or on behalf of Borrower or any
Subsidiary to Lender is false or misleading in any material respect on the date
as of which the facts therein set forth are stated or certified;

 

(e) Any guaranty of or pledge of collateral security for the Loans shall be
repudiated or become unenforceable or incapable of performance or Borrower shall
fail to pledge and deliver to Lender any share certificate of Guaranty Bank and
Trust Company as provided in Section 3(c) of the Pledge Agreement;

 

(f) Borrower or any Subsidiary shall fail to comply with Sections 5.l, 5.2(e),
5.4, 5.5, 5.6, 5.7 and 5.11 hereof; or fail to comply with or perform any
agreement or covenant of Borrower or any Subsidiary contained herein, which
failure does not otherwise constitute an Event of Default, and such failure
shall continue unremedied for thirty (30) days after notice thereof to Borrower
by Lender;

 

(g) an event or condition specified in Section 4.13(b) shall occur or exist and
if as a result of such event or condition, together with all other such events
or conditions if any, Borrower or any ERISA Affiliate shall incur, or, in the
reasonable opinion of Lender, shall be reasonably likely to incur, a liability
to a Plan, a Multiemployer Plan or the PBGC (or any combination of the
foregoing) which is, in the reasonable determination of Lender, materially
adverse to the consolidated assets, financial condition business or operations
taken as a whole of Borrower and its Subsidiaries;

 

(h) any Person, or two or more Persons acting in concert, shall acquire
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of Borrower;

 

(i) any proceeding (judicial or administrative) shall be commenced against
Borrower or any Subsidiary, or with respect to any assets of Borrower or any
Subsidiary which could reasonably be expected to have a material and adverse
effect on the consolidated

 

17



--------------------------------------------------------------------------------

assets, financial condition, business or operations of Borrower and its
Subsidiaries and which is not dismissed within ninety (90) days after it is
commenced against Borrower or any Subsidiary; or final judgment(s) and/or
settlement(s) in an aggregate amount that is more than ONE MILLION UNITED STATES
DOLLARS ($1,000,000) in excess of insurance for which the insurer has confirmed
coverage in writing, a copy of which writing has been furnished to Lender, shall
be entered or agreed to in any suit or action commenced against Borrower or any
Subsidiary, and which are not satisfied within thirty (30) days after they have
been entered or agreed to in any suit or action commenced against Borrower or
any Subsidiary;

 

(j) Borrower shall grant or any Person (other than Lender) shall obtain a
security interest in any collateral for the Loans; Borrower or any other Person
(other than Lender) shall perfect (or attempt to perfect) such a security
interest; a court shall determine that Lender does not have a first priority
security interest in any of the collateral for the Loans enforceable in
accordance with the terms of the related documents; or any notice of a federal
tax lien against Borrower shall be filed with any public recorder and is not
satisfied within thirty (30) days from the time of such filing, unless Borrower
is contesting the validity thereof in good faith by appropriate proceedings and
has set aside on its books adequate reserves with respect thereto in accordance
with generally accepted accounting principles;

 

(k) There shall be any material loss or depreciation in the value of any
collateral for the Loans for any reason, or, unless expressly permitted by the
related documents, all or any part of any collateral for the Loans or any
direct, indirect, legal, equitable or beneficial interest therein is assigned,
transferred or sold without Lender’s prior written consent;

 

(l) any Federal Reserve Bank, the FDIC or other regulatory entity shall issue or
agree to enter into any formal enforcement action with or against Borrower or
any Subsidiary (including, but not limited to, a formal written agreement, cease
and desist order, suspension, removal or prohibition order or capital directive,
but excluding a civil money penalty), or any Federal Reserve Bank, the FDIC or
other regulatory entity shall issue or enter into any informal enforcement
action with or against Borrower or any Subsidiary (including, but not limited
to, a commitment letter, memorandum of understanding or any similar action) or
assess a civil money penalty, which in each case is materially adverse to the
consolidated assets, financial condition, business or operations of Borrower or
any Subsidiary;

 

(m) Borrower or any Subsidiary (other than an Insignificant Subsidiary) shall
fail to comply with Section 5.1 hereof or shall suspend the transaction of all
or a substantial portion of its usual business or Borrower or any Subsidiary
(other than an Insignificant Subsidiary) shall take any corporate action to
approve or authorize to approve any action or omission that would result in any
of the foregoing;

 

(n) any bankruptcy, insolvency, reorganization, arrangement, readjustment or
similar proceeding, domestic or foreign, is instituted by or against Borrower or
any Subsidiary, and in the case of an involuntary bankruptcy proceeding, such
proceeding is not dismissed within sixty (60) days (it is acknowledged and
agreed that Lender has no

 

18



--------------------------------------------------------------------------------

obligation to make Loans during such cure period); or Borrower or any Subsidiary
shall take any steps toward, or to authorize, such a proceeding; or

 

(o) Borrower or any Subsidiary shall become insolvent, generally shall fail or
be unable to pay its debts as they mature, shall admit in writing its inability
to pay its debts as they mature, shall make a general assignment for the benefit
of its creditors or shall enter into any composition or similar agreement.

 

SECTION 7.2. DEFAULT REMEDIES.

 

(a) Upon the occurrence and during the continuance of any Event of Default
specified in Section 7.l(a)-(m), Lender at its option may declare the Note
(principal, interest and other amounts) and any other amounts owed to Lender,
including without limitation any accrued but unpaid Commitment Fee, immediately
due and payable without notice or demand of any kind. Upon the occurrence of any
Event of Default specified in Section 7.l(n)-(o), the Note (principal, interest
and other amounts) and any other amounts owed to Lender, including without
limitation any accrued but unpaid Commitment Fee, shall be immediately and
automatically due and payable without action of any kind on the part of Lender.
Upon the occurrence and during the continuance of any Event of Default, any
obligation of Lender to make any Loan shall immediately and automatically
terminate without action of any kind on the part of Lender, and Lender may
exercise any rights and remedies under this Agreement, the Pledge Agreement, the
Note, any related document or instrument, and at law or in equity.

 

(b) Lender may, by written notice to Borrower, at any time and from time to
time, waive any Event of Default or Unmatured Event of Default, which shall be
for such period and subject to such conditions as shall be specified in any such
notice. In the case of any such waiver, Lender and Borrower shall be restored to
their former position and rights hereunder, and any Event of Default or
Unmatured Event of Default so waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to or impair any subsequent or other
Event of Default or Unmatured Event of Default. No failure to exercise, and no
delay in exercising, on the part of Lender of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies of Lender herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.

 

SECTION 8. DEFINITIONS

 

SECTION 8.1. GENERAL. As used herein:

 

(a) The term “Code” shall mean the Internal Revenue Code of 1986, as amended
form time to time.

 

(b) The term “Environmental Laws” shall mean all federal, state and local laws,
including statutes, regulations, ordinances, codes, rules and other governmental
restrictions and requirements, relating to the discharge of air pollutants,
water pollutants or process waste water or otherwise relating to the environment
or hazardous substances or the treatment, processing, storage, disposal,
release, transport or other handling thereof, including, but not limited to, the
federal Solid Waste Disposal Act, the federal

 

19



--------------------------------------------------------------------------------

Clean Air Act, the federal Clean Water Act, the federal Resource Conservation
and Recovery Act, the federal Hazardous Materials Transportation Act, the
federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the federal Toxic Substances Control Act, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency, in each case as now or at any time
hereafter in effect.

 

(c) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

(d) The term “ERISA Affiliate” shall mean any corporation or trade or business
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as Borrower or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower.

 

(e) The term “FDIC” means the Federal Deposit Insurance Corporation and any
successor thereof.

 

(f) The term “Interest Period” means, with regard to LIBOR Loans, the period
commencing on the advance date of the applicable LIBOR Loan and ending on the
numerically corresponding day 1, 2 or 3 months thereafter matching the interest
rate term selected by Borrower; provided, however, (i) if any Interest Period
would otherwise end on a day which is not a New York Banking Day, then the
Interest Period shall end on the next succeeding New York Banking Day unless the
next succeeding New York Banking Day falls in another calendar month, in which
case the Interest Period shall end on the immediately preceding New York Banking
Day; or (ii) if any Interest Period begins on the last New York Banking Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of the Interest Period), then the Interest
Period shall end on the last New York Banking Day of the calendar month.

 

(g) The term “Interim Maturity Date” means the last day of any Interest Period.

 

(h) The term “Money Markets” refers to one or more wholesale funding markets
available to and selected by Lender, including negotiable certificates of
deposit, commercial paper, eurodollar deposits, bank notes, federal funds,
interest rate swaps or others.

 

(i) The term “Multiemployer Plan” shall mean a multiemployer plan defined as
such in Section 3(37) of ERISA to which contributions have been made by Borrower
or any ERISA Affiliate as a “contributing sponsor” (within the meaning of
Section 4001(a)(13) of ERISA).

 

(j) The term “New York Banking Day” means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.

 

(k) The term “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.

 

20



--------------------------------------------------------------------------------

(l) The term “Pension Plan” shall mean any Plan which is a “defined benefit
plan” within the meaning of Section 3(35) of ERISA.

 

(m) The term “Person” shall mean any individual, corporation, company, limited
liability company, voluntary association, partnership, trust, estate,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

 

(n) The term “Plan” shall mean any plan, program or arrangement covering current
or former employees of Borrower or any of its ERISA Affiliates which constitutes
an “employee benefit plan” within the meaning of Section 3(3) of ERISA.

 

(o) The term “Prime Rate” means the prime rate announced by Lender from time to
time, as and when such rate changes.

 

(p) The term “Subsidiary” means any corporation, partnership, joint venture,
trust, or other legal entity of which Borrower owns directly or indirectly
twenty-five percent (25%) or more of the outstanding voting stock or interest,
or of which Borrower has effective control, by contract or otherwise. The term
Subsidiary includes each Subsidiary Bank unless stated otherwise explicitly.

 

(q) The term “Subsidiary Bank” means each Subsidiary which is a bank.

 

(r) The term “Tier 1 Capital” means the same as that determined under the
capital formula currently used by the Federal Reserve Board.

 

(s) The term “Total Capital” means the same as that determined under the capital
formula currently used by the Federal Reserve Board.

 

(t) The term “Trust Guarantee” means any guarantee of Borrower of the Trust
Preferred Securities, which guarantee is subordinate and junior in right of
payment to the prior payment of the obligations of Borrower hereunder and under
the Note on terms satisfactory to Lender.

 

(u) The term “Trust Indebtedness” means indebtedness of Borrower payable to the
Trust Issuer or its transferees (a) which is due not earlier than the date
thirty (30) years after its issuance, (b) which may not be redeemed earlier than
five (5) years after issuance and (c) the payment of which is subordinate and
junior in right of payment to the prior payment of the obligations of Borrower
hereunder and under the Note on terms satisfactory to Lender.

 

(v) The term “Trust Issuer” means a wholly-owned Subsidiary of Borrower which
qualifies as a Delaware or Connecticut statutory business trust.

 

(w) The term “Trust Preferred Securities” means preferred securities issued by
the Trust Issuer (a) which are subject to mandatory redemption not earlier than
the date thirty (30) years after issuance and (b) which may not be optionally
redeemed earlier than five (5) years after issuance.

 

21



--------------------------------------------------------------------------------

(x) The term “Unmatured Event of Default” means an event or condition which
would become an Event of Default with notice or the passage of time or both.

 

Except as and unless otherwise specifically provided herein, all accounting
terms shall have the meanings given to them by generally accepted accounting
principles and shall be applied and all reports required by this Agreement shall
be prepared, in a manner consistent with the financial statements referred to in
Section 4.3 above.

 

SECTION 8.2. APPLICABILITY OF SUBSIDIARY REFERENCES. Terms hereof pertaining to
any Subsidiary shall apply only during such times as Borrower has any
Subsidiary.

 

SECTION 9. NO INTEREST OVER LEGAL RATE

 

Borrower does not intend or expect to pay, nor does Lender intend or expect to
charge, accept or collect any interest which, when added to any fee or other
charge upon the principal which may legally be treated as interest, shall be in
excess of the highest lawful rate. If acceleration, prepayment or any other
charges upon the principal or any portion thereof, or any other circumstance,
result in the computation or earning of interest in excess of the highest lawful
rate, then any and all such excess is hereby waived and shall be applied against
the remaining principal balance. Without limiting the generality of the
foregoing, and notwithstanding anything to the contrary contained herein or
otherwise, no deposit of funds shall be required in connection herewith which
will, when deducted from the principal amount outstanding hereunder, cause the
rate of interest hereunder to exceed the highest lawful rate.

 

SECTION 10. PAYMENTS, ETC.

 

All payments hereunder shall be made in immediately available funds, and shall
be applied first to accrued interest and then to principal; however, if an Event
of Default occurs, Lender may, in its sole discretion, and in such order as it
may choose, apply any payment to interest, principal and/or lawful charges and
expenses then accrued. Borrower shall receive immediate credit on payments
received during Lender’s normal banking hours if made in cash, immediately
available funds, or by debit to available balances in an account at Lender;
otherwise payments shall be credited after clearance through normal banking
channels. Borrower authorizes Lender to charge any account of Borrower
maintained with Lender for any amounts of principal, interest, taxes, duties, or
other charges or amounts due or payable hereunder, with the amount of such
payment subject to availability of collected balances in Lender’s discretion;
unless Borrower instructs otherwise, all Loans shall be made in immediately
available funds and shall be credited to an account(s) of Borrower with Lender.
All payments shall be made without deduction for or on account of any present or
future taxes, duties or other charges levied or imposed on this Agreement, the
Pledge Agreement, the Note, the Loans or the proceeds, Lender or Borrower by any
government or political subdivision thereof. Borrower shall upon request of
Lender pay all such taxes, duties or other charges in addition to principal and
interest, including without limitation all documentary stamp and intangible
taxes, but excluding income taxes based solely on Lender’s income.

 

22



--------------------------------------------------------------------------------

SECTION 11. SETOFF

 

At any time after an Event of Default of Unmatured Event of Default shall have
occurred and be continuing, and upon notice to Borrower, any account, deposit or
other indebtedness owing by Lender to Borrower, and any securities or other
property of Borrower delivered to or left in the possession of Lender or its
nominee or bailee, may be set off against and applied in payment of any
obligation hereunder, whether due or not. The setoff provision in this
Section 11 shall not be applicable to any accounts (and deposits or property
therein) maintained at Lender in the name of Borrower or any of its Subsidiaries
for which Borrower or such Subsidiaries have established and maintained in trust
for the benefit of any third party (not including, however, any affiliate of
Borrower or any such Subsidiary). Borrower shall be obligated to notify Lender
promptly upon the receipt of any such notice of setoff, and provide supporting
documentation, in form and substance reasonably satisfactory to Lender, to
establish, in the reasonable opinion of Lender, that any account subject to such
setoff is in fact held by Borrower or any of its Subsidiaries, as the case may
be, in trust for the benefit of any third party (not including, however, any
affiliate or Borrower or any such Subsidiary). If Borrower fails to comply with
the foregoing sentence, Lender may assume that its setoff of any account or
other property is valid and permissible.

 

SECTION 12. NOTICES

 

All notices, requests and demands to or upon the respective parties hereto shall
be made, if to Lender, to its office indicated above (Attention: Jon B. Beggs,
Vice President), and if to Borrower, to its address set forth below, or to such
other address as may be hereafter designated in writing by the respective
parties hereto or, as to Borrower, may appear in Lender’s records. Notices sent
by facsimile transmission shall be deemed to have been given upon electronic
confirmation; notices sent by mail shall be deemed to have been given three
(3) business days after the date when sent by registered or certified mail,
postage prepaid; notices sent by personal delivery or by a nationally recognized
overnight delivery service (e.g., Federal Express) shall be deemed to have been
given when received.

 

SECTION 13. MISCELLANEOUS

 

This Agreement and any document or instrument executed in connection herewith
shall be governed by and construed in accordance with the internal law of the
State of Colorado, except to the extent superseded by Federal law. This
Agreement may only be amended, supplemented or modified at any time by written
instrument duly executed by Lender and Borrower. Unless the context requires
otherwise, wherever used herein the singular shall include the plural and vice
versa, and the use of one gender shall also denote the other. Captions herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof; references herein to Sections or provisions without
reference to the document in which they are contained are references to this
Agreement. This Agreement shall bind Borrower, its successors and assigns, and
shall inure to the benefit of Lender, its successors and assigns, except that
Borrower may not transfer or assign any of its rights or interest hereunder
without the prior written consent of Lender. Borrower agrees to pay upon demand
all expenses (including without limitation reasonable attorneys’ fees, legal
costs and expenses, whether in or out of court, in original or appellate
proceedings or in bankruptcy) incurred or paid by Lender or any holder of

 

23



--------------------------------------------------------------------------------

the Note in connection with (a) the negotiation, preparation, execution and
delivery of this Agreement, the Note, the Pledge Agreement and the other
documents to be delivered hereunder, (b) any amendment, modification or waiver
of any of the terms of this Agreement, the Pledge Agreement or the Note, (c) any
Event of Default or Unmatured Event of Default and any enforcement or collection
proceedings resulting therefrom, and (d) any transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, the Pledge Agreement, the Note
or any other document referred to herein; provided that Borrower shall not be
obligated to pay Lender for Lender’s attorneys’ fees and expenses for the
matters described in the foregoing clause (a) which exceed $7,500. Except as
otherwise specifically provided herein, Borrower expressly and irrevocably
waives presentment, protest, demand and notice of any kind in connection
herewith. Lender may, at its option, sell all or any interests in the Note and
other related documents to other financial institutions. Any purchaser of an
interest in the Note is referred to as a “Participant.” In connection with such
sales (and thereafter), Lender may, subject to the provisions of Section 15
hereof, disclose any financial information Lender may have concerning Borrower
to any such Participant or potential Participant.

 

SECTION 14. ARBITRATION AND WAIVER OF JURY TRIAL

 

(a) This Section concerns the resolution of any controversies or claims between
Lender and Borrower, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document executed in connection with this Agreement (collectively, a
“Claim”).

 

(b) At the request of Lender or Borrower, any Claim shall be resolved by binding
arbitration in accordance with the Federal Arbitration Act (Title 9, U.S. Code)
(the “Act”). The Act will apply even though this Agreement provides that it is
governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control.

 

(d) The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in the State of Colorado. All Claims shall be
determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of Lender or Borrower, the Claims shall be
decided by three arbitrators. All arbitration hearings shall commence within
thirty (30) days of the demand for arbitration and close within thirty (30) days
of commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

 

24



--------------------------------------------------------------------------------

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

 

(f) This Section does not limit the right of Lender or Borrower to: (i) exercise
self-help remedies, such as, but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as, but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(h) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

SECTION 15. CONFIDENTIALITY

 

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to Borrower which is (i) furnished by Borrower to
Lender (or to any affiliate of Lender); and (ii) non-public, confidential or
proprietary in nature, shall be kept confidential by Lender or such affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to Borrower may be distributed by Lender or
such affiliate to Lender’s or such affiliate’s directors, managers, officers,
employees, attorneys, affiliates, assignees, participants, auditors, agents and
regulators on an as-needed basis, and upon the order of a court or other
governmental agency having jurisdiction over Lender or such affiliate, and after
giving prior written notice to Borrower, to any other party. In addition such
information and other credit information may be distributed by Lender to
potential participants or assignees of any portion of the Loans, provided, that
such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein. Borrower and Lender further agree that this
provision shall survive the termination of this Agreement.

 

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CENTENNIAL BANK HOLDINGS, INC.

By:   

 

/s/ Paul Taylor

Name: Paul Taylor

Title: Chief Financial Officer

Address for notices:

1331 Seventeenth Street, Suite 300

Denver, CO 80202

Attention: 

  Zsolt K. Bessko, Executive Vice President, General Counsel and Secretary, with
a copy to Paul Taylor, Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION

By:   

 

/s/ Jon B. Beggs

Name:

 

Jon B. Beggs

Title:

 

Vice President

 

26



--------------------------------------------------------------------------------

EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$70,000,000

 

Milwaukee, Wisconsin

November 8, 2005

 

FOR VALUE RECEIVED, on or before the Maturity Date, CENTENNIAL BANK HOLDINGS,
INC., a corporation formed under the laws of the State of Delaware (“Borrower”),
promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a national
banking association (hereafter, together with any subsequent holder hereof,
called “Lender”), at its banking office at 777 East Wisconsin Avenue, Milwaukee,
Wisconsin 53202, or at such other place as Lender may direct, the aggregate
unpaid principal balance of each advance (a “Loan” and collectively the “Loans”)
made by Lender to Borrower hereunder. The total principal amount of Loans
outstanding at any one time hereunder shall not exceed SEVENTY MILLION UNITED
STATES DOLLARS ($70,000,000).

 

Lender is hereby authorized by Borrower at any time and from time to time at
Lender’s sole option to attach a schedule (grid) to this Note and to endorse
thereon notations with respect to each Loan specifying the date and principal
amount thereof, and the date and amount of each payment of principal and
interest made by Borrower with respect to each such Loan. Lender’s endorsements
as well as its records relating to Loans shall be rebuttably presumptive
evidence of the outstanding principal and interest on the Loans, and, in the
event of inconsistency, shall prevail over any records of Borrower and any
written confirmations of Loans given by Borrower.

 

Borrower agrees to pay interest on the unpaid principal amount from time to time
outstanding hereunder on the dates and at the rate or rates as set forth in the
Revolving Credit Agreement (as hereinafter defined).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under that certain Revolving Credit
Agreement dated as of the date hereof executed by and between Borrower and
Lender (and, if amended, restated or replaced, all amendments, restatements and
replacements thereto or therefor, if any) (the “Revolving Credit Agreement;”
capitalized terms not otherwise defined herein have the same meaning herein as
in the Revolving Credit Agreement). Reference is hereby made to the Revolving
Credit Agreement for a statement of its terms and provisions, including without
limitation those under which this Note may be paid prior to its due date or have
its due date accelerated.

 

Borrower agrees to pay upon demand all expenses (including without limitation
reasonable attorneys’ fees, legal costs and expenses, in each case whether in or
out of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Lender or any holder hereof in connection with the enforcement or
preservation of its rights hereunder or under any



--------------------------------------------------------------------------------

document or instrument executed in connection herewith. Borrower expressly and
irrevocably waives presentment, protest, demand and notice of any kind in
connection herewith.

 

This Note is secured by the property described in the Pledge Agreement (as such
term is defined in the Revolving Credit Agreement), to which reference is made
for a description of the collateral provided thereby and the rights of Lender
and Borrower in respect of such collateral.

 

This Note and any document or instrument executed in connection herewith shall
be governed by and construed in accordance with the internal law of the State of
New York. Unless the context requires otherwise, wherever used herein the
singular shall include the plural and vice versa, and the use of one gender
shall also denote the other. Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Note. This Note shall bind
Borrower, its successors and assigns, and shall inure to the benefit of Lender,
its successors and assigns, except that Borrower may not transfer or assign any
of its rights or interest hereunder without the prior written consent of Lender.

 

CENTENNIAL BANK HOLDINGS, INC.

By:

   

Name: 

   

Title:

   

 

2